         Case 19-00911       Doc 13      Filed 08/29/19 Entered 08/29/19 11:11:56                 Desc Ntc to
                                             File Claim Page 1 of 1
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 19−00911
                                                            Office Code: 1
Cherie R. Ritchie



 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS



TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.

It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible.

In order to receive a dividend, a creditor must file a proof of claim. A Proof of Claim form ("Official Form 410") can
be obtained at the United States Courts Web site:

                      http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx.

Dividends might not be paid on tardily filed claims, or tardily filed claims might receive a lesser dividend than a
timely filed claim.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court at
the address appearing below


                                              ON OR BEFORE 12/2/19



If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 8/29/19

                                                            MEGAN R. WEISS
                                                            Acting Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
